Title: From John Adams to Timothy Pickering, 3 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept. 3d 1798

Inclosed is a letter from a Mr William England, with a commission to him from the Grand master of Malta. If you think it worth while & there is no competitor, whose merits are superior, you may send him a commission as consul, or wait till he can be nominated to the Senate, as you judge best.
Inclosed also is a letter from Mr. Malcom, & another from Mr. Peter Kemble, recommending his brother Samuel Kemble, to  be a consul at the Cape of Good-Hope, which I refer to you for consideration & inquiry, both respecting the character of the man and the utility of the office
I have the honor to be, Sir, / your most humble Servant

John Adams